Citation Nr: 1634845	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to April 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2008.  In a September 2014 decision/remand, the Board remanded the issue of entitlement to service connection for ulcerative colitis, while deciding the other claims on appeal at that time.  After the case was returned to the Board, the Board obtained an expert medical opinion from the Veterans Health Administration (VHA), which was received in August 2016.  


FINDING OF FACT

The uncontradicted medical evidence of record shows that ulcerative colitis is related to service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for ulcerative colitis have been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this issue, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran claims service connection for post-surgical residuals of ulcerative colitis, including a total colectomy, which he states developed due to carbon tetrachloride and/or asbestos in service.  He also claims that ulcerative colitis was aggravated by service-connected PTSD.  

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Service connection is warranted for a disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder, and not due to natural progress of the disease).  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

Service treatment records do not show ulcerative colitis in service, or for many years thereafter.  Private hospital records show that in July 1995, the Veteran was hospitalized with a diagnosis of ulcerative colitis with significant mucosal ulcerations, polyp formation and dysplasia on biopsy.  He had a 13-year history of ulcerative colitis, and had now developed complete pan colitis.  During the hospitalization, a total abdominal colectomy and proctectomy with distal mucosectomy was performed, as well as a J punch anal pull through reconstruction and diverting loop ileostomy.  He had ileostomy closure performed in October 1995.  

In January 1996, it was noted that he was completely back to work with no difficulties.  

A January 2012 VA psychiatric examination noted that PTSD had been diagnosed in February 2011.  He reported a history of numerous jobs over the years, but said he remained in the electrical trade, retiring about 4 years earlier.   

VA examinations in December 2009 and March 2015, as well as the August 2016 VHA opinion, concluded that ulcerative colitis was not likely caused or aggravated by trichloroethylene or asbestos exposure.  

However, a private DBQ report dated in April 2015 contained a conclusions that it was as likely as not that the Veteran's ulcerative colitis underwent an increase in severity due to PTSD, with the eventual need for a total colectomy.  Although the physician did not explain this conclusion, it was based on a history of a diagnosis of ulcerative colitis established around 1978, after several years of symptoms that had become more pronounced with bloody diarrhea, mucus, and pus.  He was treated from then on, but never had complete remission and subsequently the disease worsened to the point that a colectomy was performed in 1995, with a J-pouch subsequently established.  He was diagnosed with PTSD by VA in 2012.  

That opinion contained some inaccuracies, in particular, a history that the condition was so severe that he was unable to work since 1989, which was contradicted by other evidence, including a VA examination in January 2012, at which time the Veteran stated that he had worked until 4 years ago, when he retired.  Therefore, a VHA opinion was obtained in August 2016.  

The August 2016 VHA opinion noted that the Veteran had a past medical history of ulcerative colitis diagnosed in 1978, when he presented with abdominal pain, hematochezia, mucus and pus.  He was treated intermittently with steroids, Azulfidine and retention enema for many years, until surgery was eventually necessitated in 1995.  The opinion concluded that it was at leat as likely as not that the Veteran's service-connected PTSD aggravated his ulcerative colitis.  The opinion cited to several studies that had shown that stress may play a role in the exacerbation and severity of symptoms of inflammatory bowel disease, including ulcerative colitis.  While the Veteran was only diagnosed with PTSD in 2011, it appeared based on the records, including observations reported by this wife, that he had had symptoms consistent with PTSD for many years prior to that.  The studies showed that especially long term stress increased the possibility of exacerbation of the ulcerative colitis.  Psychological factors and stress could affect the development of inflammation.  The evidence supported the conclusion that his PTSD may likely be an aggravating factor in the course of his ulcerative colitis, and may have contributed to the fact that his disease was difficult to control medically and ultimately required surgery.  

In determining whether these opinions are adequate, the Court has held that "[t]here is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.")  Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, it is the Board that must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

The VHA physician concluded that it was at least as like as not that service-connected PTSD aggravated his ulcerative colitis, based on factors including an essentially accurate medical history and review of relevant medical studies.  The private DBQ report in April 2015 also concluded that ulcerative colitis was at least as likely as not aggravated by PTSD, and there is no medical evidence of record to counter the conclusions reached by these separate physicians.  The Board does not possess the necessary medical expertise to challenge the results of this medical evidence.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  Moreover, the Board finds that the factual bases for opinions are adequately supported by the record.  Accordingly, service connection for ulcerative colitis is warranted, as secondary to service-connected PTSD.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for ulcerative colitis is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


